Appeal from an order of the Family Court, Orange County, dated *541October 8, 1968, which directed, appellant to pay $50 per week for the support of the parties’ child. Order reversed, on the law and on the facts, without costs, and proceeding remanded to the court below for a further hearing at which proof shall be adduced consistent herewith. Appellant is directed to continue paying $40 per week, on account of the child’s support, in the interim, consistent with one of the conditions in the order of Mr. Justice A. David Benjamin, of this court, dated November 18, 1968. The record is deficient of any proof indicating the child’s needs. The party petitioning for support of a minor should, in the first instance, offer proof of the child’s requirements (Matter of Silvestris v. Silvestris, 24 A D 2d 247, 250). Furthermore, the summary fashion in which appellant’s visitation rights were denied requires us to direct reconsideration of that aspect of the proceeding by the Family Court. Rabin, Acting P. J., Benjamin, Munder, Martuseello and Kleinfeld, JJ., concur.